Citation Nr: 0942260	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-39 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for residuals of a neck 
sprain.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960 
and from July 1961 to March 1964.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefits sought 
on appeal.  

The Veteran testified at a May 2009 videoconference hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

During a May 2009 videoconference hearing, the Veteran 
reported that he was treated for his neck disability at the 
Roudebush VA Medical Center since the 1980s.  

The RO should obtain any outstanding VA medical records which 
pertain to treatment for a neck or cervical spine disability 
and should associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran was afforded VA examinations to evaluate his 
hearing loss and tinnitus in September 2006 and in October 
2006.  The Veteran was noted to have in-service exposure to 
artillery fire.  He reported experiencing hearing loss since 
his discharge.  The diagnosis was bilateral, mild high 
frequency hearing sensorineural hearing loss with bilateral 
tinnitus with a military record consistent with acoustic 
trauma with minimal to no hearing protection.  However, the 
Veteran did not have a qualifying disability for VA purposes 
under 38 C.F.R. § 3.385 (2009) at the time of his VA 
examination.  Subsequently, however, the Veteran was examined 
as an outpatient by VA in May 2008.  It appears from the 
findings reported at that time that the Veteran's hearing now 
satisfies the requirements of 38 C.F.R. § 3.385 and thus, 
reflects a hearing loss for VA purposes.  Therefore, the 
Board finds that a remand for a supplemental opinion is 
necessary to address the Veteran's claim for hearing loss.  

Service treatment records show that the Veteran was seen on 
two occasions for an injury to the neck while playing 
football.  The Veteran reported having pain in the neck after 
service.  He reported that he first sought treatment for his 
neck in the 1980s.  A September 2007 VA examination reflects 
moderate to severe narrowing of the right foramina from C3 
through C6; however, the VA examiner did not provide an 
opinion with respect to the etiology of any current neck 
disability.  In light of the "low threshold" as announced in 
McLendon v. Nicholson, the Board finds that remand for a 
supplemental VA opinion is necessary to address the Veteran's 
claimed residuals of a neck sprain.

Since a favorable decision on the issues of entitlement to 
service connection for hearing loss and a neck disorder would 
have an impact as to the resolution of the Veteran's claim 
for a TDIU; such issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, 
the Board will defer appellate consideration of the Veteran's 
claims of entitlement to a TDIU.

The Veteran should be afforded an opportunity to submit 
additional evidence in support of his claims. The RO should 
take any additional development as deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
treatment records pertaining to treatment 
for a neck or cervical spine disability 
from the Roudebush VA Medical Center from 
1980 to present, and should associate 
them with the claims file.  If the search 
for such records has negative results, 
the RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

2.  The RO should refer the case to an 
appropriate VA audiologist for a 
supplemental medical opinion.  If the 
examiner indicates that he or she 
cannot respond to the Board's questions 
without examination of the Veteran, the 
Veteran should be afforded such.  The 
claims folder must be made available to 
the examiner for review prior to 
examination.  The examiner should 
review the entire claims file, to 
include service treatment and post-
service audiological evaluations.

The examiner should state whether it is 
at least as likely as not that the 
Veteran's hearing loss is etiologically 
related to service.  

The examiner must provide a rationale 
for his or her opinion with references 
to the evidence of record.  

3.  After all outstanding treatment 
records have been associated with the 
claims file; the RO should refer the 
case to an appropriate VA orthopedic 
examiner for a medical opinion.  If the 
examiner indicates that he or she 
cannot respond to the Board's questions 
without examination of the Veteran, the 
Veteran should be afforded such.  If an 
examination is requested, all tests and 
studies deemed necessary should be 
accomplished and clinical findings 
should be reported in detail.  The 
claims folder must be made available to 
the examiner for review prior to 
examination.  The examiner should 
review the entire claims file, to 
include service treatment and post-
service treatment records.

The examiner should identify any 
current cervical spine disability and 
state whether it is at least as likely 
as not that any such disability is 
etiologically related to findings in 
service.  

The examiner must provide a rationale 
for his or her opinion with references 
to the evidence of record. 

4.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
